TANEY, Circuit Justice.
The prisoner (Amy) in this case was indicted for stealing a letter from the post-office, containing articles of value, particularly described in the indictment. It appeared in evidence on the trial that she was at the time the offence was committed, and at the time of trial, a slave, and her counsel therefore prayed the •direction of the court to the jury that the prisoner was not embraced in the description of persons to which the law in question applied. and upon whom it intends to inflict punishment." The motion was overruled by the court, and the prisoner, under its direction, was found guilty by the jury, as charged in the indictment; and a motion is now made to set aside the verdict, and grant a new trial, upon the ground that the instruction asked for ought to have been given, and that the court erred in refusing it. The act of March 3, 1825 (section 22), under which the prisoner is indicted, provides that, if any person shall steal or take a letter from the mail, or any post-office, the offender shall, upon conviction thereof, be imprisoned not less than two. nor more than ten. years.
It has been argued in support of the motion that a slave, in the eye of the law. is regarded as property; and. as the act of congress speaks only of persons, without any reference to the property of the master, and makes no provision to compensate him for its loss, it was not intended, and does not operate, upon slaves.
It is true that a slave is the property of the master, and his right of property is recognized and secured by the constitution and laws of the United States; and it is equally true that he is not a citizen, and would not be embraced in a law operating only upon that class of persons. Yet, he is a person, and is always spoken of and described as such in the state papers and public acts of the United States. Thus, the two clauses in the constitution which point particularly to property in slaves, and sanction its acquisition and provide for its protection, both speak of them as persons, without any other or further word of description. The clause which authorized their importation declared “that the migration or importation of such persons as any of the states now existing shall think proper to admit shall not be prohibited by congress prior to the year one thousand eight hundred and eight” And the clause intended to protect the right of property in the master provides “that no person held to service or labor in one state, under the laws thereof, escaping into another, shall, in consequence of any law or regulation therein, be discharged from such service or labor; but shall be delivered upon claim of the party to whom such labor or service may be due.” And the third clause of the second section of the-first article, which apportions the representation in congress among the several states, describes them by the same word, and provides “that representation and direct taxes shall be apportioned among the several states which may be included within this Union, according to their respective numbers, which shall be determined by adding to the whole ■number of free persons, including those bound to service for a term of years, and excluding Indians not taxed, three-fifths of aE other persons”; and under this description slaves have always been enumerated in the census, and the slave-holding states represented in congress according to their numbers, in the proportion specified, and no one has ever questioned the right of the slave-holding states to this representation, or doubted the meaning of the words “all other persons.” It is evident, therefore, that the word “person” is used in the constitution to describe slaves, as well as freemen, and a court of justice would not be justified in refusing to give the same word the same construction when it is used in an act of congress, unless there was something in the object and policy of the law, or in the provisions with which the word was associated, which manifestly indicated that it was used in a different and narrower sense, and intended to be confined to persons who are free.
There is certainly nothing in the object and policy of the law in question from which it can be inferred that slaves were not intended to be punished for the offences therein enumerated. The offences were as likely to be committed by slaves as by freemen, and the mischief is equally great whether committed by the one or the other; and, if a slave is not within the law, it would be in the power of the evil disposed to train and tutor him for these depredations on the mails and post-offices, and, as the slave could not be a witness, the culprit, who was the real instigator of the crime, would not be brought to punishment. And if the slave himself is not within the law, the crime might be committed daily, and with perfect impunity, and all of the safeguards which congress intended to provide for the protection of its mails and post-offices would be of no value. Such a construction would defeat the whole evident object and policy of the law, and would *810rather tempt to the commission of these of-fences by the certainty of impunity, than to prevent them by the fear of punishment.
In expounding this law, we must not lose sight of the twofold character which belongs to the slave. He is a person, and also property. As property, the rights of the owner are entitled to the protection of the law. . As a person, he is bound to obey the law, and may, like any other person, be punished if he offends against it; and he may be embraced in the provisions of the law, either by the description of property or as a person, according to the subject-matter upon which congress or a state is legislating.
It is true, that some of the offences created by this act of congress subject the party to both fine and imprisonment, and it is evident that the incapacity and disabilities of a slave were not in the mind and contemplation of congress when it inflicted a pecuniary punishment; for he can have no property, and is also incapable of making a contract, and consequently could not norrow the amount of the fine; and. a small fine, which would be but a slight punishment to another, would, in effect, in his case, be imprisonment for life, if the court adopted the usual course of committing the party UDtil the fine was paid. And we think it mus* be admitted that, in imposing these pecuniary penalties, congress could not have intended to embrace persons who were slaves, arid we greatly doubt whether a court of justice could lawfully imprison a party for not doing an act, which, by the law of his con btion, it was impossible for him to perform; and to imprison him. to compel the master to pay the fine, would be equally objectionable, as that would be punishing an innocent man for the crime of another.
The ease before us. however, does not involve this question, and we must not be understood as expressing a decided opinion upon it. The offence of which the prisoner has been found guilty is punished by the law by imprisonment only, and that punishment is, without doubt, looked to with as much apprehension and fear, and felt as severely, by the slave as it is by the freeman. But, although the difficulty above mentioned will arise in passing the sentence of the law where both fine and imprisonment are imposed, vet that circumstance will not justify the court in departing from the sense and meaning in which the word “person” is used in the constitution; especially when it is obvious that the whole object and purpose of this act of congress would be defeated if the word “person,” as used in it, was held not to embrace a person who was a slave. Nor do we doubt the authority of congress to pass this law. It is true that no compensation Is provided for the master for the loss of service during the period of imprisonment. But the clause in the 5th amendment of the constitution which declares that private property shall not be taken for public use without just compensation cannot, upon any fair interpretation, apply to the case of a slave who is punished in his own person for an offense committed by him, altli ugh the punishment may incidentally affect the property of another to whom he belongs. The clause obviously applies to cases where private property is taken to be used as property for the benefit of the government, and not to cases where crimes are punished by law. And if, in one of those contingencies which sometimes arise in time of war, a slave is pressed by . the proper authority into the public service, in order to be employed as a laborer or teamster, or in any other manner, this clause of the constitution undoubtedly makes it the duty of congress to compensate the master for the loss he sustains. In such cases, and in all othci cases, where the slave is taken and used as property for the benefit of the government, the government acts directly and exclusively upon the master’s right of property, without any reference to the personal rights or personal duties of the slave towards the government. It deals with him as property only, and n. t as a person, and, as it takes property co be used for the public emolument, it must pay for it.
But punishment for crime stands upon very different principies. A person, whether free or slave, is not taken for public use when he is punished for an offence against the law. The public, in such cases, acts in self-defence, to preserve its own existence, and protect its members in their rights of person and rights of property; and the loss which the master sustains in his property is incidental, and necessarily arises from its twofold character, since the slave, as a person, may commit of-fences which society has a right to punish for its own safe.v. although the punishment may render the property of the master of little or no value. But this hazard is unavoidably and inseparably associated with this description of property, and it can furnish no reason why a slave, like any other person, should not be punished by the United States for offences against its laws, passed within the scope o* its delegated authority.
It is not for the court to say whether the government is or is not bound, in justice, to compensate the master for the loss of service during the time the slave shall be imprisoned. The question does not depend upon any provision in the constitution, nor has it been provided for by any act of congress; and, as the matter now stands, it is a question for the decision o’’ the political department of the government, and not for the judicial; and, consequently, is one upon which this court forbears to express an opinion. It would seem, from the statements in the argument at the bar, that in different slave-holding states different opinions upon the subject have been adopted and acted on by the constituted authorities.
In maintaining the power of the United States to pass this law, it is, however, prop*811er to say that, as these letters, with the money in them, were stolen in Virginia, the party might undoubtedly have been punished in the state tribunals, according to the laws of the state, without any reference to the post-office or the act of congress; because, from the nature of our government, the same act may be an offence against the laws of the United States and also of a state, and be punishable in both. This was considered and decided in the supreme court of the United States in the case o+ Fox v. Ohio, 3 How. [44 U. S.] 433, and in the case of U. S. v. Marigold, 9 How. [50 U. S.] 560; and the punishment in one sovereignty is no bar to his punishment in the other. Yet in all civilized countries it is recognized as a fundamental principle of justice that a man ought not to be punished twice for the same offence; and, if this party had been punished for the larceny in the state tribunal, the court would have felt it to be its duty to suspend sentence, and to represent the facts to the president, to give rim an opportunity of ordering a nolle prosequi, or granting a pardon. But there does not appear to have been any proceeding in the state tribunals, or under the state laws, to punish the offence, and, as the prisoner has been proceeded against according to the laws of the United States, and found guilty by a jury selected and impaneled according to the act of congress, we see no ground for setting aside the verdict or suspending the sentence, and the motion is therefore overruled.